DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
Response to Amendment
In response to the final action on 1/6/2021, the applicant has submitted an RCE, amending claims 1-4, 6, 8-12, 14, 16, 18, and 20, cancelling claims 7 and 15, adding claims 21-22, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and have been determined persuasive in light of the latest amendments. Therefore claims 1-6, 8-14, 16-22 are allowable over prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
BASED ON SPEECH RATE OR BUSINESS DOMAIN” so as to be more descriptive of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1 and 9 basically teach how an audio file can benefit from selection of a plurality of speech recognition engines according to specific requirements pertaining to different portions of the said audio file. For example if a portion of audio is in French, a French speech recognizer is utilized for that portion, while if a subsequent portion is in English, an English speech recognizer is utilized for that portion.
The method begins by “RECEIV[ing] A RUN-TIME AUDIO FILE” (step 52, FIG. 4). This “AUDIO FILE” is “SEGMENT[ED]” “into a plurality of blocks” (step 54, FIG. 4). For each “block”, a “variable value” is determined (e.g., “such as language, accent, business domain, rate of speech, noise level” (specification ¶ 0043).  Then a “RELEVANT SPEECH RECOGNITION ENGINE” for that “BLOCK” is “SELECTED” based on the “variable value” (step 60: FIG. 4). This is further validated by measuring “ACCURACY” of the recognition for each “BLOCK” (specification ¶ 0039: “the accuracy map is generated by computing an accuracy index for each available speech recognition engine by comparing with a transcription module”). At the end the audio of all the segments are transcribed using their respective speech recognition engines.

Juneja however is silent on using any other criteria for selection of a speech recognition engine for a particular audio segment, in particular, any one criteria based on accent, ambient noise, business domain, and rate of speech for that segment.
NIR (US 2018/0047387) does teach “for a segment j”, it will adjust the number of “ASR modules” used based on a “confidence” measure (¶ 0100). This basically teaches selection of an effective “ASR” (speech recognition engine), based on an “accuracy” criterion. NIR ¶ 0089 further teaches selection of “N” (the number of speech recognition engines for a segment), as “sufficiently large” “to represent” “speaker attributes, such as gender, age, or accent” (to account for accent). NIR though is silent on using any criterion associated with “business domain”, “rate of speech” or “noise” for selection of a speech recognition engine.
Woodward et al. (US 2014/0088961) does teach in ¶ 0022 sentence 3: “multiple instances of the ASR engine may be utilized with each instance being configured” “on 
Further search did not produce any prior art reference teaching selection of a speech recognition engine for an audio segment based on “rate of speech” and/or “business domain” in run time associated with that segment, and therefore these claims became allowable.
Claims 2-6, 8, 16-17, 21 (dependent on claim 1), 10-14, 18-20, 22 (dependent on claim 9), further narrow the scope of their allowed independent parent claims and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Farzad Kazeminezhad/
Art Unit 2657
May 30th 2021.